PROMISSORY NOTE Principal $60,470.00 Loan Date 02-24-2009 Maturity 03-10-2014 Loan No. Call/Coll 452 Account Officer 086 Initials References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item. Any item above containing "* * *" has been omitted due to text length limitations. Borrower: AMERICAN CONSUMERS INC DBA SHOP RITE 55 HANNAH WAY ROSSVILLE, GA30741 Lender: GATEWAY BANK & TRUST Main 5102 Alabama Hwy Ringgold, GA30736 (706) 965-5500 Principal Amount:$60,470.00 Date of Note:February 24, PROMISE TO PAY. AMERICAN CONSUMERS, INC. DBA SHOP RITE ("Borrower") promises to pay to GATEWAY BANK & TRUST ("Lender"), or order, in lawful money of the United States of America, the principal amount of Sixty Thousand Four Hundred Seventy & 00/100 Dollars ($60,470.00), together with interest on the unpaid principal balance from February 24, 2009, until paid in full. PAYMENT.Subject to any payment changes resulting from changes in the Index, Borrower will pay this loan in 60 payments of $1,174.39 each payment.Borrower’s first payment is due April 10, 2009, and all subsequent payments are due on the same day of each month after that.Borrower’s final payment will be due on March 10, 2014, and will be for all principal and all accrued interest not yet paid.Payments include principal and interest.Unless otherwise agreed or required by applicable law, payments will be applied first to any accrued unpaid interest; then to principal; then to any unpaid collection costs; and then to any late charges. Borrower will pay Lender at Lender's address shown above or at such other place as Lender may designate in writing. VARIABLE INTEREST RATE.The interest rate on this Note is subject to change from time to time based on changes in an independent index which is the Wall Street Journal Prime Rate (the "Index").The Index is not necessarily the lowest rate charged by Lender on its loans.If the Index becomes unavailable during the term of this loan, Lender may designate a substitute index after notifying Borrower.Lender will tell Borrower the current Index rate upon Borrower's request.The interest rate change will not occur more often than each month.Borrower understands that Lender may make loans based on other rates as well.The Index currently is 3.250% per annum. The interest rate to be applied to the unpaid principal balance of this Note will be calculated asdescribed inthe “INTEREST
